


AMENDED AND RESTATED EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT is entered into as of December
29, 2008 and made effective as of January 1, 2009 (the “Effective Date”) by and
among TANGER PROPERTIES LIMITED PARTNERSHIP (the “Partnership”), a North
Carolina limited partnership, TANGER FACTORY OUTLET CENTERS, INC. (the
“Company”), a North Carolina corporation and STANLEY K. TANGER (the
“Executive”).
 
RECITALS:
 
A.           The Executive is the Chief Executive Officer of the Partnership, an
officer of the Company and Chairman of the Board of Directors of the Company
under the terms of an Amended and Restated Employment Agreement dated as of
January 1, 2004 between the Executive, the Partnership and the Company (the
“Existing Employment Contract”).
 
B.           The Company, the Partnership and the Executive intend to modify and
amend the Existing Employment Contract as provided herein.
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below the parties hereto agree as follows:
 
1. Certain Definitions.
 
(a) “Annual Base Salary” is defined in Section 7(a).(b) “Annual Bonus” is
defined in Section 7(d).
 
(c) “Benefits” is defined in Section 7(b)(iii).
 
(d) “Cause” For purposes of this Agreement, the Partnership or the Company shall
have “Cause” to terminate the Executive’s employment hereunder upon (i) the
Executive causing material harm to the Company through a material act of
dishonesty in the performance of his duties hereunder, (ii) his conviction of a
felony involving moral turpitude, fraud or embezzlement, or (iii) his willful
failure to perform his material duties under this Agreement (other than a
failure due to disability) after written notice specifying the failure and a
reasonable opportunity to cure (it being understood that if his failure to
perform is not of a type requiring a single action to cure fully, that he may
commence the cure promptly after such written notice and thereafter diligently
prosecute such cure to completion).
 
(e) “Change of Control” shall mean (A) the sale, lease, exchange or other
transfer (other than pursuant to internal reorganization) by the Company or the
Partnership of more than 50% of its assets to a single purchaser or to a group
of associated purchasers; (B) a merger, consolidation or similar transaction in
which the Company or the Partnership does not survive as an independent,
publicly owned corporation or the Company ceases to be the sole general partner
of the Partnership; or (C) the acquisition of securities of the Company or the
Partnership in one or a related series of transactions (other than pursuant to
an internal reorganization) by a single purchaser or a group of associated
purchasers (other than the Executive or any of his lineal descendants, lineal
ancestors or siblings) which results in their ownership of twenty-five (25%)
percent or more of the number of Common Shares of the Company (treating any
Partnership Units or Preferred Shares acquired by such purchaser or purchasers
as if they had been converted to Common Shares) that would be outstanding if all
of the Partnership Units and Preferred Shares were converted into Common Shares;
(D) a merger involving the Company if, immediately following the merger, the
holders of the Company’s shares immediately prior to the merger own less than
fifty (50%) of the surviving company’s outstanding shares having unlimited
voting rights or less than fifty percent (50%) of the value of all of the
surviving company’s outstanding shares; or (E) a majority of the members of the
Company’s Board of Directors are replaced during any twelve month period by
directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.
 

--------------------------------------------------------------------------------


(f) “Disability” shall mean the absence of the Executive from the Executive’s
duties to the Partnership and/or the Company on a full-time basis for a total of
16 consecutive weeks during any 12 month period as a result of incapacity due to
mental or physical illness which is determined to be total and permanent by a
physician selected by the Partnership or the Company and acceptable to the
Executive or the Executive’s legal representative (such agreement as to
acceptability not to be withheld unreasonably).
 
(g) A “Contract Year” shall be a calendar year.
 
(h) “Good Reason” The Executive shall have Good Reason to terminate his
employment upon the occurrence of any of the following events:
 
(1) any material adverse change in his job titles, duties, responsibilities,
perquisites granted hereunder, or authority without his consent; provided,
however, that, notwithstanding the foregoing, effective January 1, 2009, the
Executive shall have Good Reason to terminate his employment pursuant to this
Section (k)(1) only upon the occurrence of a material adverse change in his
title as Chairman of the Board or the duties, responsibilities or authority
related thereto without his consent;
 
(2) if, after a Change of Control, either (i) the principal duties of the
Executive are required to be performed at a location other than the Greensboro,
North Carolina metropolitan area without his consent or (ii) the Executive no
longer reports directly to the Board of Directors;
 
(3) the relocation of the Company and/or the Partnership headquarters outside of
the Greensboro, North Carolina metropolitan area without his consent;
 
(4) a material breach of this Employment Agreement by the Partnership or
Company, including without limitation, the failure to pay compensation or
benefits when due hereunder if such failure is not cured within 30 days after
delivery to the Company and the Partnership of the Executive’s written demand
for payment thereof;
 
(5) if the Executive elects to terminate his employment by written notice to the
Company and the Partnership within the 180 day period following a Change of
Control; or
 

--------------------------------------------------------------------------------


(6) if the Executive is removed, or is not re-elected as a Director of the
Company.
 
(i) “Contract Term” is defined in Section 2(b).
 
(j) “Section 409A” shall mean, collectively, Section 409A of the internal
Revenue Code of 1986, as amended, and the Department of Treasury Regulations and
other interpretive guidance promulgated thereunder, including without limitation
any such regulations or other guidance that may be issued after the date of this
amendment and restatement.
 
2. Employment.
 
(a) The Partnership and the Company shall continue to employ the Executive and
the Executive shall remain in the employ of the Partnership and the Company
during the Contract Term (as defined in this Section 2) in the positions set
forth in Section 3 and upon the other terms and conditions herein provided,
unless the Executive’s employment is terminated earlier as provided in Section 8
hereof
 
(b) The initial Contract Term of the Existing Employment Contract began as of
January 1, 2004 (the “Commencement Date”) and ended on December 31, 2006 (the
“Initial Contract Term”).  On each January 1 for the calendar years 2005 through
2008, the Contract Term was automatically extended by one year, and on the first
day of January of each calendar year thereafter (an “Extension Date”), the
Contract Term shall be automatically extended by one year unless (i) the
Executive’s employment has been earlier terminated as provided in Section 8 or
(ii) either the Partnership or the Company gives written notice to the Executive
one hundred eighty (180) days prior to the Extension Date that the Contract Term
shall not be automatically extended.  For purposes of illustration, if the
Executive’s employment has not been terminated as provided in Section 8 and if
neither the Company nor the Partnership has given written notice to the
Executive at least 180 days prior to January 1, 2010 that the Contract Term will
not be extended, on January 1, 2010, the Contract Term will be extended to and
including December 31, 2012.
 
If the Contract Term is extended as provided herein, the Executive’s employment
may be terminated (other than upon expiration) only as provided in Section
8.  References herein to the “Contract Term” shall refer to the Initial Contract
Term as extended pursuant to this Section 2.
 
3. Position and Duties.  During the Executive’s employment hereunder, he shall
serve as:
 
(a) an executive employee of the Partnership and shall have such duties,
functions, responsibilities and authority as are consistent with the Executive’s
position,
 
(b) the Chief Executive Officer and Chairman of the Board of Directors of the
Company and shall have such duties, functions, responsibilities and authority as
are consistent with the Executive’s position as the senior executive officer in
charge of the general management, business and affairs of the Company (and the
Partnership, through the Company’s capacity as general partner of the
Partnership), and
 

--------------------------------------------------------------------------------


(c) if elected or appointed thereto, as a Director and Chairman of the Board of
directors of the Company;
 
provided, however, that effective December 31, 2008, the Executive shall
resign as Chief Executive Officer and thereafter will have the title of Chairman
of the Board and will have the duties and responsibilities described in the
attached Exhibit B and such other duties and responsibilities not inconsistent
therewith as shall be assigned to him by the Board. The Executive’s position,
duties and responsibilities may not be changed and the Executive’s Annual Base
Salary may not be reduced during his employment hereunder without the
Executive’s written consent.
 
4. Competition.
 
(a) The Executive shall be permanently prohibited from engaging in Competition
(as defined in subsection 4(b) below) with the Partnership or the Company.
 
(b) The term “Competition” for purposes of this Agreement shall mean the
engagement outside the Partnership and the Company
 
(1) in any material commercial real estate activities, with the exception of
 
(i) the development or ownership of properties (or replacement properties) which
were owned collectively or individually by the Executive, by members of his
family or by any entity in which any of them owned an interest or which was for
the benefit of any of them prior to June 30, 1993 (including the three factory
outlet centers in which the Executive is a 50% partner, the shopping center on
West Market Street in Greensboro, North Carolina (such four properties defined
herein as the “Excluded Properties”) and the interests of the Tanger Family
Limited Partnership),
 
(ii) the direct or indirect passive investment in commercial real estate, and
 
(iii) service on the board of directors of any publicly traded company, whether
or not such company engages in Competition as defined in this subsection 4(b);
provided however that,
 
(2) “Competition” shall include management, development or construction of any
factory outlet centers or competing retail commercial property or any other
active or passive investment in property connected with a factory outlet center
or a competing retail commercial property, with the exception of
 
(i) the activities permitted in subparagraph 4(b)(i)(A) with respect to the
Excluded Properties,
 
(ii) the ownership of up to 1 % of any class of securities of any publicly
traded company, and
 

--------------------------------------------------------------------------------


(iii) the employment under this Agreement.
 
(c) The Executive covenants that a breach of subsection 4 (a) above would
immediately and irreparably harm the Partnership and the Company and that a
remedy at law would be inadequate to compensate the Partnership and the Company
for their losses by reason of such breach and therefore that the Partnership
and/or the Company shall, in addition to any other rights and remedies available
under this Agreement, at law or otherwise, be entitled to an injunction to be
issued by any court of competent jurisdiction enjoining and restraining the
Executive from committing any violation of subsection 4(a) above, and the
Executive hereby consents to the issuance of such injunction.
 
5. Registration Rights.  The Executive shall have registration rights pursuant
to the Registration Rights Agreement attached hereto as Exhibit A.
 
6. Place of Performance.  During his employment hereunder, the Executive shall
be based at the Partnership’s principal executive offices and the Company’s
principal executive offices located in Greensboro, North Carolina.
 
7. Compensation and Related Matters.  During the Executive’s employment
hereunder, the Executive shall be paid the compensation and shall be provided
with the benefits described below:
 
(a) Annual Base Salary.  The Executive’s annual base compensation (“Annual Base
Salary”) payable with respect to the Contract Year ending December 31, 2004
shall be $470,000.  The amount of Annual Base Salary payable to the Executive
with respect to each Contract Year thereafter shall be an amount negotiated
between and agreed upon by the Executive and the Board of Directors of the
Company (in its capacity as general partner and in its own behalf) but in no
event less than the Executive’s Annual Base Salary for the prior Contract Year.
 
(b) Benefits, The Executive shall be entitled to
 
(1) receive stock options (incentive or nonqualified) under the Company’s Stock
Option Plan and the Partnership’s Unit Option Plan;
 
(2) participate in the Partnership’s 401(k) Savings Plan, and
 
(3) participate in or receive benefits under any employee benefit plan or other
arrangement made available by the Partnership or the Company to any of its
employees (collectively “Benefits”), on terms at least as favorable as those on
which any other employee of the Partnership or the Company shall participate;
provided, however, that the Executive shall be entitled to four weeks of paid
vacation during each Contract Year, exclusive of Partnership holidays.
 
Without the Executive’s prior written consent, the Company and/or the
Partnership will not terminate or reduce any benefits paid to the Executive
under this Section 7(b) unless the Executive is furnished with a benefit that is
substantially equivalent.
 

--------------------------------------------------------------------------------


(c) Automobile. In addition to the other compensation and benefits described in
this Section 7, the Executive shall be entitled to receive a monthly automobile
allowance of $800, payable at the same times Base Salary is payable
hereunder.  The Executive may apply such allowance in any manner, and shall be
entitled to retain any portion of such allowance not applied towards his
automobile expense.  The Executive shall be responsible for all automobile costs
and expenses in excess of the allowance provided hereunder.
 
(d) Annual Bonus. As additional compensation for services rendered, the
Executive shall receive such bonus or bonuses as the Company’s Compensation
Committee may from time to time approve including without limitations awards
under the Company’s Incentive Award Plan; provided that any Annual Bonus shall
be payable on or prior to the fifteenth (15th) day of the third (3rd) calendar
month following the end of the calendar year with respect to which such Annual
Bonus relates.
 
(e) Expenses. Subject to Section 23(b)(v), the Partnership and the Company shall
promptly reimburse the Executive for all reasonable travel and other business
expenses incurred by the Executive in the performance of his duties to the
Partnership and the Company, respectively, hereunder.
 
(f) Payment of Compensation. For each Contract Year or portion thereof covered
by this Agreement, the Company shall be liable for the percentage described
below (the “Company Percentage”) of the cost of the Executive’s Annual Base
Salary, and for any awards granted by the Company to the Executive pursuant to
the Incentive Award Plan of the Company and the Partnership (the “Incentive
Award Plan”), and the Partnership shall be liable for the remainder of the cost
of the Executive’s total compensation (including any awards granted by the
Partnership pursuant to the Incentive Award Plan).
 
The Company Percentage for each Contract Year shall be determined by the Board
of Directors of the Company (in its capacity as sole owner of the general
partner and in its own behalf), excluding the Executive, as the reasonable
allocation of the benefits for the Executive’s services.
 
8. Termination
 
.  The Executive’s employment hereunder may be terminated prior to the end of
the Contract Term by the Partnership, the Company or the Executive, as
applicable, without any breach of this Agreement only under the following
circumstances:
 
(a) Death. The Executive’s employment hereunder shall terminate upon his death.
 
(b) Disability. If the Disability of the Executive has occurred during the
Contract Term, the Partnership or the Company, respectively, may give the
Executive written notice in accordance with Section 8(g) of its intention to
terminate the Executive’s employment.  In such event, the Executive’s employment
with the Partnership and the Company shall terminate effective on the 30th day
after receipt of such notice by the Executive, provided that within the 30 days
after such receipt, the Executive shall not have returned to full-time
performance of his duties.
 
(c) Cause. The Partnership or the Company may terminate the Executive’s
employment hereunder for Cause.
 

--------------------------------------------------------------------------------


(d) Good Reason. The Executive may terminate his employment for Good Reason.
 
(e) Without Cause. The Partnership or the Company may terminate the Executive’s
employment hereunder without Cause upon 30 days notice.
 
(f) Resignation without Good Reason. The Executive may resign his employment
without Good Reason upon 90 days written notice to the Partnership and the
Company.
 
(g) Notice of Termination. Any termination of the Executive’s employment
hereunder by the Partnership, the Company or the Executive (other than by reason
of the Executive’s death) shall be communicated by a notice of termination to
the other parties hereto.  For purposes of this Agreement, a “notice of
termination” shall mean a written notice which (i) indicates the specific
termination provision in the Agreement relied upon, (ii) sets forth in
reasonable detail any facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision indicated and
(iii) specifies the effective date of the termination.
 
9. Severance Benefits.
 
(a) Termination without Cause or for Good Reason: Subject to Section 23(b), if
the Executive’s employment shall be terminated (i) by the Company or the
Partnership other than for Cause (as defined above) or (ii) by the Executive for
Good Reason (as defined above), the Partnership and the Company shall pay a lump
sum cash payment (the “Severance Payment”) to the Executive within thirty (30)
days after such termination of the Executive’s employment in an amount equal to
300% of the sum of (A) his Annual Base Salary, (B) his Deemed Annual Bonus for
the Contract Year in which the termination occurs and (C) his annual automobile
allowance under Section 7(c) hereof.  In addition, subject to Section 23(b), the
Partnership and the Company shall continue to provide all Benefits to the
Executive under this Agreement for each Contract Year through the end of the
Contract Term.  For these purposes, the Executive’s Deemed Annual Bonus for any
Contract Year shall be the greater of (i)the Executive’s Average Annual Bonus
for that Contract Year and (ii) Executive’s Annual Bonus for the prior Contract
Year.  The Executive’s Average Annual Bonus for a Contract Year shall be an
amount equal to the sum of all Annual Bonuses earned by the Executive for the
Contract Years immediately preceding the Contract Year for which the calculation
is being made (not exceeding three (3) Contract Years) divided by the number of
such Annual Bonuses.  In calculating the Executive’s Annual Bonus or Average
Annual Bonus for a Contract Year, the amount of any share-based award under the
Incentive Award Plan that the Executive is required to recognize as income for
federal income tax purposes in a Contract Year shall be included as part of the
Executive’s Annual Bonus for that Contract Year.
 
(b) Termination by Death or Disability. Subject to Section 23(b), upon the
termination of the Executive’s employment by reason of his death or Disability,
the Company shall pay to the Executive or to the personal representatives of his
estate (i) within thirty (30) days after the termination, a lump-sum amount
equal to the amount of Annual
 

--------------------------------------------------------------------------------


Base Salary that would have been due through the end of the Contract Term
assuming no early termination had occurred and assuming no increases or
decreases in Annual Base Salary and (ii) on or before the day on which the
Executive’s Annual Bonus for the Contract Year in which the termination occurs
would have been payable if the termination had not occurred, an amount equal to
the Annual Bonus the Executive would have received for that Contract Year if the
termination had not occurred multiplied by a fraction the numerator of which is
the number of days in that Contract Year before the date of termination and the
denominator of which is 365.  This subsection 9(b) shall not limit the
entitlement of the Executive, his estate or beneficiaries to any disability or
other benefits then available to the Executive under any life, disability
insurance or other benefit plan or policy which is maintained by the Partnership
or the Company for the Executive’s benefit.
 
(c) Termination for Cause or Without Good Reason. If the Executive’s employment
is terminated by the Company for Cause or by the Executive without Good Reason,
the Executive shall be entitled to all Annual Base Salary and all Benefits
accrued through the date of termination and to any accrued but unpaid Annual
Bonus for a Contract Year prior to the Contract Year in which the Executive’s
employment was terminated.  Such accrued compensation shall be paid in
accordance with the Company’s ordinary payment practices and, in any event, on
or prior to the fifteenth (15th) day of the third (3rd) calendar month following
the end of the calendar year in which the date of termination occurs.
 
(d) Assignment of Life Insurance. Upon any termination of the Executive’s
employment hereunder, the Partnership and the Company shall, at Executive’s
option (exercisable at any time during the period commencing upon the
termination of his employment and ending 90 days thereafter), transfer the life
insurance policy described in such Section 11(b) to Executive, for no
consideration.  In addition, notwithstanding any provision of the Partnership’s
Executive Deferred Compensation Plan to the contrary but subject to Section
23(b), all amounts in the Executive’s account under such Plan (if there is such
a Plan) shall be immediately payable to him.
 
(e) Survival. Neither the termination of the Executive’s employment hereunder
nor the expiration of the Contract Term shall impair the rights or obligations
of any party hereto which shall have accrued hereunder prior to such termination
or expiration.
 
(f) Mitigation of Damages. In the event of any termination of the Executive’s
employment by the Partnership or the Company, the Executive shall not be
required to seek other employment to mitigate damages, and any income earned by
the Executive from other employment or self-employment shall not be offset
against any obligations of the Partnership or the Company to the Executive under
this Agreement.
 
10. Limitation on Severance Benefits.
 
(a) Notwithstanding any other provision of this Agreement, and except as
provided in paragraph 10(b) below, payments and benefits to which Executive
would otherwise be entitled under the provisions of this Agreement will be
reduced (or the Executive shall make reimbursement of amounts previously paid)
to the extent necessary to prevent the Executive from having any liability for
the federal excise tax levied on certain “excess parachute payments” under
section 4999 of the Internal Revenue Code as it exists as of the date of this
Agreement.
 

--------------------------------------------------------------------------------


(b) The Company may determine the amount (if any) of reduction for each payment
or benefit that the Executive would otherwise be entitled to receive.  The
extent to which the payments or benefits to the Executive are to be reduced
pursuant to paragraph 10(a) will be determined by the accounting firm servicing
the Company on the date that the Executive’s employment is terminated.  The
Company shall pay the cost of such determination.
 
(c) If the final determination of any reduction in any benefit or payment
pursuant to this Section has not been made at the time that the Executive is
entitled to receive such benefit or payment, the Company shall pay or provide an
estimated amount based on a recommendation by the accounting firm making the
determination under subparagraph 10(b).  When the final determination is made,
the Company shall pay the Executive any additional amounts that may be due or
the Executive shall reimburse the Company for any estimated amounts paid to the
Executive that were in excess of the amount payable hereunder.
 
11. Insurance.
 
(a) Officers and Directors Fiduciary Liability Insurance: During the Executive’s
employment hereunder, the Company shall maintain, at its expense, officers and
directors fiduciary liability insurance that would cover the Executive in an
amount of no less than $3 million per year.
 
(b) Term Life Insurance or Other Employee Benefit: During the Executive’s
employment hereunder, the Company shall maintain in force a term life insurance
policy on the Executive or shall provide Executive with another employee benefit
selected by the Executive at an annual cost to the Company of no more than
$17,150.  if the Executive’s employment is terminated prior to the expiration of
the Contract Term (other than by reason of the Executive’s death, a termination
by the Company for Cause or a termination by the Executive without Good Reason),
the Company shall pay, prior to the expiration of the ninety (90) period
described in Section 9(d), either to the Executive or, on behalf of the
Executive, to the issuer(s) of such life insurance policy(ies) (if any), an
amount sufficient to pay the premiums to maintain such policy(ies) in force for
the remainder of the Contract Term but in no event more than $17,150 each
Contract Year.
 
The Company shall be liable for the Company Percentage (as described in Section
7(f)) of the annual premium for any such term life insurance policy and the
Partnership shall be liable for the remainder of such premium.  The beneficiary
of any such insurance shall be designated, from time to time, by the Executive
in his sole and absolute discretion.
 
12. Disputes and Indemnification.
 
(a) Any dispute or controversy arising under, out of, in connection with or in
relation to this Agreement shall, at the election and upon written demand of any
party to this Agreement, be finally determined and settled by arbitration in the
City of Greensboro, North Carolina in accordance with the rules and procedures
of the American Arbitration Association, and judgment upon the award may be
entered in any court having jurisdiction thereof.
 
(b) The Partnership and/or the Company shall promptly pay pursuant to Section
7(e) as incurred, to the full extent permitted by law, all legal fees and
expenses which the Executive may reasonably incur as a result of any contest
(regardless of the outcome thereof) by the Partnership, the Company, the
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement.
 

--------------------------------------------------------------------------------


(c) The Company and the Partnership agree that if the Executive is made a party,
or is threatened to be made a party, to any action, suit or proceeding, whether
civil, criminal, administrative or investigative (a “Proceeding”), by reason of
the fact that he is or was a director, officer or employee of the Company or the
Partnership or is or was serving at the request of the Company or the
Partnership as a director, officer, member, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, including
service with respect to employee benefit plans, whether or not the basis of such
Proceeding is the Executive’s alleged action in an official capacity while
serving as a director, officer, member, employee or agent, the Executive shall
be indemnified and held harmless by the Company and the Partnership to the
fullest extent legally permitted, against all cost, expense, liability and loss
(including, without limitation, attorney’s fees, judgements, fines, ERISA excise
taxes or penalties and amounts paid or to be paid in settlement) reasonably
incurred or suffered by the Executive in connection therewith, and such
indemnification shall continue as to the Executive even if he has ceased to be a
director, officer, member, employee or agent of the Company or the Partnership
or other entity and shall inure to the benefit of Executive’s heirs, executors
and administrators.  The Company and/or the Partnership shall advance to the
Executive all reasonable costs and expenses incurred by him in connection with a
Proceeding within 20 days after receipt by them of a written request for such
advance.  Such request shall include an undertaking by the Executive to repay
the amount of such advance, without interest, if it shall ultimately be
determined that he is not entitled to be indemnified against such costs and
expenses.
 
13. Binding on Successors.  This Agreement shall be binding upon and inure to
the benefit of the Partnership, the Company, the Executive and their respective
successors, assigns, personal and legal representatives, executors,
administrators, heirs, distributees, devisees, and legatees, as applicable.
 
14. Governing Law.  This Agreement is being made and executed in and is intended
to be perfol sued in the State of North Carolina, and shall be governed,
construed, interpreted and enforced in accordance with the substantive laws of
the State of North Carolina without any reference to principles of conflicts or
choice of law under which the law of any other jurisdiction would apply.
 
15. Validity.  The invalidity or unenforceability of any provision or provisions
of this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.
 
16. Notices.  Any notice, request, claim, demand, document and other
communication hereunder to any party shall be effective upon receipt (or refusal
of receipt) and shall be in writing and delivered personally or sent by telex,
telecopy, or certified or registered mail, postage prepaid, as follows:
 

--------------------------------------------------------------------------------


If to the Partnership, to:


Tanger Properties Limited Partnership
P.O. Box 10889
3200 Northline Avenue, Suite 360
Greensboro, NC 27404
Attn:  General Counsel
 
If to the Company, to:


Tanger Factory Outlets Centers, Inc.
P.O. Box 10889
3200 Northline Avenue, Suite 360
Greensboro, NC 27404
Attn:  General Counsel


If to the Executive, to:
 
Mr. Stanley K. Tanger
 
P.O. Box 10889
 
3200 Northline Avenue, Suite 360
 
Greensboro, NC 27404
 
or at any other address as any party shall have specified by notice in writing
to the other parties.
 
17. Counterparts.  This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.
 
18. Entire Agreement.  The terms of this Agreement are intended by the parties
to be the final expression of their agreement with respect to the employment of
the Executive by the Partnership and the Company and may not be contradicted by
evidence of any prior or contemporaneous agreement.  The parties further intend
that this Agreement shall constitute the complete and exclusive statement of its
terns and that no extrinsic evidence whatsoever may be introduced in any
judicial, administrative, or other legal proceeding to vary the terms of this
Agreement.
 
19. Amendments; Waivers.  This Agreement may not be modified, amended, or
terminated except by an instrument in writing, signed by the Executive, a member
of the Partnership and a disinterested director of the Company.  By an
instrument in writing similarly executed, the Executive or the Company and the
Partnership may waive compliance by the other party or parties with any
provision of this Agreement that such other party was or is obligated to comply
with or perform, provided, however, that such waiver shall not operate as a
waiver of , or estoppel with respect to, any other or subsequent failure.  No
failure to exercise and no delay in exercising any right, remedy, or power
hereunder preclude any other or further exercise of any other right, remedy, or
power provided herein or by law or in equity.
 

--------------------------------------------------------------------------------


20. No Effect on Other Contractual Rights.  Notwithstanding Section 8, the
provisions of this Agreement, and any other payment provided for hereunder,
shall not reduce any amounts otherwise payable to the Executive under any other
agreement between the Executive and the Partnership and the Company, or in any
way diminish the Executive’s rights under any employee benefit plan, program or
arrangement of the Partnership or the Company to which he may be entitled as an
employee of the Partnership or the Company.
 
21. No Inconsistent Actions.  The parties hereto shall not voluntarily undertake
or fail to undertake any action or course of action inconsistent with the
provisions or essential intent of this Agreement.  Furthermore, it is the intent
of the parties hereto to act in a fair and reasonable manner with respect to the
interpretation and application of the provisions of this Agreement.
 
22. Legal Fees.  The Company and/or the Partnership agree to pay all legal fees
and expenses incurred by the Executive in negotiating this Agreement promptly
upon receipt of appropriate statements therefor.
 
23. Section 409A.
 
(a) The parties acknowledge and agree that, to the extent applicable, this
Agreement shall be interpreted in accordance with, and the parties agree to use
their best efforts to achieve timely compliance with Section
409A.  Notwithstanding any  provision of this Agreement to the contrary, in the
event that the Company and/or the Partnership determines that any compensation
or benefits payable or provided under this Agreement may be subject to Section
409A, the Company and/or the Partnership may adopt (without any obligation to do
so or to indemnify the Executive for failure to do so) such limited amendments
to this Agreement and appropriate policies and procedures, including amendments
and policies with retroactive effect, that the Company and/or the Partnership
reasonably determines are necessary or appropriate to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A and/or
preserve the intended tax treatment of the compensation and benefits provided
with respect to this Agreement or (ii) comply with the requirements of Section
409A.  No provision of this Agreement shall be interpreted or construed to
transfer any liability for failure to comply with the requirements of Section
409A from the Executive or any other individual to the Company and/or the
Partnership or any of their respective affiliates, employees or agents.
 
(b) Separation from Service under 409A.  Notwithstanding any provision to the
contrary in this Agreement:
 
(i)           No amount shall be payable pursuant to Sections 9(a) or (b) unless
the termination of the Executive’s employment constitutes a “separation from
service” within the meaning of Section 1.409A-1(h) of the Department of Treasury
Regulations with respect to both the Company and the Partnership; and
 
(ii)           If the Executive is deemed at the time of his separation from
service to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of
the Code, to the extent delayed commencement (any such delayed commencement, a
“Payment Delay”) of any portion of the termination benefits to which the
Executive is entitled under this Agreement (after taking into account all
exclusions applicable to such termination benefits under Section 409A),
including, without limitation, any portion of the additional
 

--------------------------------------------------------------------------------


compensation awarded pursuant to Section 9 and Section 11, is required in order
to avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code,
such portion of the Executive’s termination benefits shall not be provided to
the Executive prior to the earlier of (A) the expiration of the six-month period
measured from the date of the Executive’s “separation from service” with the
Company (as such term is defined in the Department of Treasury Regulations
issued under Section 409A of the Code) or (B) the date of the Executive’s
death.  Upon the earlier of such dates (the “Delayed Payment Date”), all
payments deferred pursuant to this Section 23(b)(ii) shall be paid in a lump sum
to the Executive, and any remaining payments due under the Agreement shall be
paid as otherwise provided herein; Any payment subject to the Payment Delay
shall be credited with interest for the period during which such payment is
delayed pursuant to the Payment Delay at a rate equal to the then current
borrowing rate on the Company’s unsecured line of credit that is used for daily
cash management by the Company as in effect on the date of the Executive’s
“separation from service” (the “Daily Cash Rate”) and, to the extent any payment
subject to the Payment Delay is not paid on the Delayed Payment Date, such
payment shall be credited with interest at a rate equal two times the Daily Cash
Rate for the period commencing with the day after the Delayed Payment Date and
ending on the date such payment is made (unless such non-payment is required by
applicable law, rule or regulation, in which case such payment shall continue to
be credited with interest at the Daily Cash Rate); and
 
(iii)           The determination of whether the Executive is a “specified
employee” for purposes of Section 409A(a)(2)(B)(i) of the Code as of the time of
his separation from service shall be made by the Company in accordance with the
terms of Section 409A of the Code and applicable guidance thereunder (including
without limitation Section 1.409A-1(i) of the Department of Treasury Regulations
and any successor provision thereto); and
 
(iv)           For purposes of Section 409A of the Code, the Executive’s right
to receive installment payments shall be treated as a right to receive a series
of separate and distinct payments; and
 
(v)           The reimbursement of any expense under Section 7 or Section 9
shall be made no later than December 31 of the year following the year in which
the expense was incurred.  The amount of expenses reimbursed in one year shall
not affect the amount eligible for reimbursement in any subsequent year.  The
amount of any Benefits provided in one year shall not affect the amount of
Benefits provided in any other year.


 



 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date and
year first above written.
 
EXECUTIVE
                
                  /s/ Stanley K. Tanger           
                    Stanley K. Tanger
 
               TANGER FACTORY OUTLET CENTERS, INC.,
a North Carolina Corporation


By:     /s/ Frank C. Marchisello Jr.           
             Frank C. Marchisello, Jr.
     Executive Vice President, Chief Financial Officer and Secretary


TANGER PROPERTIES LIMITED PARTNERSHIP
a North Carolina Limited Partnership
 
 
By:  TANGER GP TRUST, its sole General Partner
 
 
By:    /s/ Frank C. Marchisello Jr.            
    Frank C. Marchisello, Jr.
    Vice President, Treasurer and Assistant Secretary
 
The Partnership and the Company hereby jointly and severally guarantee to the
Executive the prompt payment in full of the compensation owed hereunder by the
other.
 
TANGER PROPERTIES LIMITED PARTNERSHIP
a North Carolina Limited Partnership
 
 
By:  TANGER GP TRUST, its sole General Partner
 


By:    /s/ Frank C. Marchisello Jr.             
    Frank C. Marchisello, Jr.
    Vice President, Treasurer and Assistant Secretary

TANGER FACTORY OUTLET CENTERS, INC.
 
a North Carolina corporation
 
By:     /s/ Frank C. Marchisello Jr.         
             Frank C. Marchisello, Jr.
     Executive Vice President, Chief Financial Officer and Secretary
 

 


 
 
 

--------------------------------------------------------------------------------

 



 
 
 


 
Exhibit A
 
Registration Rights Agreement
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 



 




 


 


 
Exhibit B
 
Chairman of the Board Job Description
 
 
 
 
 
 
 
 
 
 
 



 
 
 

--------------------------------------------------------------------------------

 

TANGER FACTORY OUTLET CENTERS
CHAIRMAN OF THE BOARD JOB DESCRIPTION
RESPONSIBILITY
 
Strategy
· As necessary, Chairman will participate in:
o Developing Financing plans
o Setting growth targets
o Setting goals for executive management
· Chairman will continue efforts to promote brand awareness and participate in
Company marketing
Acquisition/Development/New Investments
· As necessary, Chairman will participate in:
o Representing the Company in negotiations
o Sourcing acquisitions
o Sourcing development opportunities
Financing
· As necessary, Chairman will participate in:
o Maintaining relationships with financial institutions
o Facilitating negotiations
Other Duties
· Continue service on Board
· Set Board agendas
· Actively participate in establishing Company’s strategic direction
· Authorize use of corporate jet
· As necessary, Chairman will participate in:
o Company events
o Any major transactions the Company or Board of Directors plan to undertake




